Citation Nr: 0512444	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  04-12 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel




INTRODUCTION

The veteran had active service from December 1947 to February 
1954.  He died in April 2003.  This matter came before the 
Board of Veterans' Appeals (Board) on appeal from a decision 
of June 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.  The RO denied 
service connection for the cause of the veteran's death.  The 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran died in April 2003.  According to the Certificate 
of Death, the immediate cause of death was respiratory arrest 
due to or a consequence of Amyotrophic Lateral Sclerosis 
(ALS).  CREST (calcinosis, Raynaud phenomenon, esophageal 
motility disorder, sclerodactyly, and telagiectasia) syndrome 
was listed as a significant condition contributing to death.

During the veteran's lifetime, service connection was 
established for residuals of cold injury, right lower 
extremity, evaluated as 30 percent disabling; residuals of 
cold injury, left lower extremity, evaluated as 30 percent 
disabling; bilateral hearing loss, evaluated as 10 percent 
disabling; tinnitus, evaluated as 10 percent disabling; 
peripheral neuropathy, left lower extremity, evaluated as 10 
percent disabling; peripheral neuropathy, right lower 
extremity, evaluated as non-compensably disabling; and basal 
cell carcinoma of the nose, evaluated as non-compensably 
disabling.  His combined disability rating was 70 percent 
from April 2001.  A total rating on the basis of individual 
unemployability had been in effect since May 2002.


In support of her claim, the appellant submitted 3 private 
physicians' statements. One statement from Dr. Herbert J. 
Monie dated in July 2003 indicated that the veteran's 
service-connected cold injury "is considered a probable 
cause of at least some aspects of [CREST] syndrome, which in 
turn played a role in his death."  Another statement from 
Dr. Frederick W. Miller dated in June 2003 indicated that 
there are a few reported cases of cold exposure and later 
CREST, but that there are no studies on the relationship and 
therefore, there is no evidence that cold exposure and CREST 
are causally related.

In October 2003, a VA medical opinion was obtained.  The 
examiner reviewed the record before rendering an opinion.  
The examiner opined, in pertinent part, that there "is not 
enough evidence in the C-file to make a causal relationship 
between [the veteran's] cold injury and his CREST syndrome on 
a more likely than not basis."  The Board notes that "more 
likely than not is not a correct standard for appellate 
review."  He further stated that "there is not enough 
evidence in the medical literature or in the chart to 
indicate that this condition, CREST syndrome, is caused by 
cold injury on a more likely than not basis."  

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) requires that VA afford a veteran a medical 
examination or obtain a medical opinion when necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).  
When the medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  See Littke v. Derwinski, 1 
Vet. App. 90 (1991).  

In compliance with the VCAA, the Board finds that the RO 
should obtain clarification from the VA examiner who prepared 
the October 2003 medical opinion, or from another VA 
examiner, as to whether the veteran's service-connected cold 
injury and his CREST syndrome are causally connected to at 
least a 50-50 percent probability.  The examiner should also 
comment on whether the cold injury played any role in the 
veteran's death.  The examiner should address the medical 
opinion of Dr. Herbert J. Monie, dated July 2003, which 
states that cold injury is considered a probable cause of at 
least some aspects of CREST syndrome.  The examiner should 
also specifically opine as to whether the veteran's cold 
injury contributed substantially or materially to the cause 
of death and/or combined to cause death and/or aided or lent 
assistance to the production of death and/or was causally 
connected to the veteran's death.

In addition, the RO should write a letter to Dr. Herbert J. 
Monie requesting clarification as to which aspects of CREST 
syndrome can cold injury cause and whether the veteran's cold 
injury contributed substantially or materially to the cause 
of death and/or combined to cause death and/or aided or lent 
assistance to the production of death and/or was causally 
connected to the veteran's death.

Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO should obtain clarification 
from the VA examiner who prepared the 
October 2003 medical opinion, or from 
another VA examiner, as whether it is 
at least as likely as not (i.e., to at 
least a 50-50 degree of probability) 
that the veteran's service-connected 
cold injury and his CREST syndrome are 
causally connected, or whether such an 
etiology or relationship is unlikely 
(i.e., less than a 50-50 probability).  
The examiner should also comment on 
whether the cold injury played any role 
in the veteran's death.  The examiner 
should address the medical opinion of 
Dr. Herbert J. Monie, dated July 2003, 
which states that cold injury is 
considered a probable cause of at least 
some aspects of CREST syndrome.  The 
examiner should also specifically opine 
as to whether the veteran's cold injury 
contributed substantially or materially 
to the cause of death and/or combined 
to cause death and/or aided or lent 
assistance to the production of death 
and/or was causally connected to the 
veteran's death.

2.  The RO should write a letter to Dr. 
Herbert J. Monie requesting 
clarification as to which aspects of 
CREST syndrome can be caused by cold 
injury.


If upon completion of the requested actions, the issue on 
appeal remains denied, the case should be returned after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). 
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).




 Department of Veterans Affairs


